DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA 
the applicant regards as the invention.
For claim 1, the preamble claims a composition; however, the body of the claim
does not further define any "composition". It appears that the claimed invention is an
apparatus comprising a container that holds mite species, food source and carrier
elements. Thus, the claim is unclear as to what is being claimed. Noting that the four
categories of statutory subject matter are: process, machine, manufacture, composition,
wherein "a composition", in general, refers to "all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or
of mechanical mixture, or whether they be gases, fluids, powders or solids, for example.
Chakrabarty, 447 U.S. at 308, 206 USPQ at 197." In addition, the limitation of "the
stacking" lacks prior antecedent basis. Furthermore, it appears that "shelters" are

however, the claim appears to be claiming the shelters as structural elements within the
carrier elements. Thus, it is unclear what applicant is claiming. Perhaps applicant meant
the carrier elements comprising voids that is configured or adapted to provide shelters
for the mite species? Lastly, the phrases "such as" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For claim 2, in general, the whole claim is unclear as to what applicant is claiming. In addition, the limitation of "the material" lacks prior antecedent basis.
Furthermore, the limitation "the carrier element" is unclear because is this carrier
element the same as the plurality of "carrier elements" as claimed in claim 1? Lastly, the phrases “preferably” and “most preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For claims 3-5, the phrase "such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For claims 4,6,9, the phrases “preferably” and/or “most preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For claim 8, the limitation of “a composition according to claim 1” is unclear because if applicant is referring back to the composition of claim 1, then it should be the composition of claim 1. Otherwise, it is unclear if applicant meant for another 
For claim 10, the limitation of “a composition according to claim 1” is unclear because if applicant is referring back to the composition of claim 1, then it should be the composition of claim 1. Otherwise, it is unclear if applicant meant for another composition. In addition, the claim appears to just only claiming the species of mite and nothing more because the composition according to claim 1 is not being positively recited. Furthermore, the phrase "such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For claim 11, the phrases “preferably” and “such as” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In addition, the limitation of “the stacking” lacks prior antecedent basis.
For claim 12, in general, the whole claim is unclear as to what applicant is claiming. In addition, the limitation of "the material" lacks prior antecedent basis.
Furthermore, the limitation "the carrier element" is unclear because is this carrier
element the same as the plurality of "carrier elements" as claimed in claim 1? Lastly, the phrases “preferably” and “most preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	For claim 14, the phrases "such as”, “preferably”, “most preferably”, and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For claim 15, the phrase "such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For claims 5,6,8,10,15, the claims are improper Markush group. 
Note that these are merely some examples of the unclear and improper claim
construction. Applicant is encouraged to review and rewrite the claims to meet US
standard claim construction.
	All other claims depending on one or more of the above rejected claims are also rejected the same.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fidgett et al. (US 20100119645 A1 on form PTO-1449) in view of Buckwheat (NPL article from https://www.hort.purdue.edu/newcrop/Crops/Buckwheat.html).
	For claim 1, Fidgett et al. teach a mite composition comprising: - a population of individuals of a mite species (through the specification, esp. para. 00i 4,0020,0021,
0031), preferably a mite species selected from Mesostigmatid mite species or Prostigmatid mite species; - a food source (para, 0018,002010030,0043,0048,0049) for the mite individuals; - and a carrier (para. 0040,0048) for the individuals of the mite (para. 0040,0048, such as the buckwheat husks), wherein the stacking of the carrier elements comprises shelters for mite individuals.  
	However, Fidgett et al. are silent about preferably carrier elements having a longest axis of about 1.0-15.0 mm , such as 3.0-9.0 mm.
	Buckwheat teaches that seeds of buckwheat vary in size from about 4 mm long to about 6 mm long, which is in the range as claimed by applicant. Nothing that the husk cover the seed, thus, the husk would have the same length or long dimension. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the carrier elements of Fidgett et al. in the size range as taught by Buckwheat, since the size range is conventional and well-known for a seed that is cover by the husk.
	For claim 2, Fidgett et al. as modified by Buckwheat teach the composition according to claim 1, and further teach wherein the shelters comprise areas where the material of the carrier element shields a mite individual (spaces/voids that naturally occurred in a plurality of husks stacked on each other), when located in this area, from its surroundings in at least 3 directions having orthogonal or reversed relations, preferably in at least 4 of such directions, most preferably in at least 5 of such directions (the areas between the husks are open spaces so would have any number of directions as desired).  
	For claim 3, Fidgett et al. as modified by Buckwheat teach the composition according to claim 1, and further teach wherein the shelters comprise voids (spaces/voids that naturally occurred in a plurality of husks stacked on each other), 
	For claim 4, Fidgett et al. as modified by Buckwheat teach the composition according to claim 1, and further teach wherein carrier elements are derived from chaff (para. 0040,0048 of Fidgett, such as the buckwheat husks and since there are a plurality of husks, the husks are considered stacked on top of each other in the container; also, applicant stated in his specification that chaff is the husk). 
However, Fidgett et al. as modified by Buckwheat are silent about preferably chaff from a grass species (Poaceae), most preferably chaff from a cereal species, such as chaff from wheat, an oryza species, rye, oats or millet, in particular chaff from millet. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the chaff of Fidgett et al. as modified by Buckwheat be from Poaceae species, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (depending on the mite species) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  Note that applicant has no criticality as why applicant select chaff from a Poaceae species in comparison to any other type of chaff. This is evidence from applicant’s specification para. 0047 (from pgpub US 20150000600 A1). Thus, it is deemed that it is a mere choice of material depending on the type of mite species utilizing the carrier elements. 
For claim 5, Fidgett et al. as modified by Buckwheat teach the composition according to claim 1, and further teach wherein the mite species is selected from: - Mesostigmatid mite species (para. 0014,0020,0021,0031 of Fidgett) such as selected 
For claim 6, Fidgett et al. as modified by Buckwheat teach the composition according to claim 1, and further teach wherein the mite species is a Phytoseiid species, preferably a Phytoseiid species selected from Amblyseius swirskii (example 1 of Fidgett), Amblysieus aerialis, Amblyseius andersoni, Neoseiulus barkeri, Neoseiulus 
For claim 7, Fidgett et al. as modified by Buckwheat teach a method for rearing a population of a mite species comprising: (i) providing a composition according to claim 1 (as described in the above); (ii) allowing individuals of the mite population to feed on the food source (throughout the specification of Fidgett).  
For claim 8, Fidgett et al. as modified by Buckwheat teach a method for biological pest control in a crop comprising, providing to said crop a composition according to claim 1 (as described in the above), wherein the mite species is selected as a predatory mite species, such as a predatory mite species selected from selected from: - Mesostigmatid mite species (para. 0014,0020,0021,0031 of Fidgett) such as selected from: i) Phytoseiidae such as from: - the subfamily of the Amblyseiinae, such as from the genus Amblyseius, e.g. Amblyseius andersoni, Amblyseius aerialis, Amblyseius swirskii, Amblyseius herbicolus or Amblyseius largoensis, from the genus Euseius e.g. Euseius finlandicus, Euseius hibisci, Euseius ovalis, Euseius victoriensis, Euseius stipulatus, Euseius scutalis, Euseius tularensis, Euseius addoensis, Euseius concordis, Euseius ho or Euseius citri, from the genus Neoseiuluse.g. Neoseiulus barkeri, Neoseiulus californicus, Neoseiulus cucumeris, Neoseiulus longispinosus, Neoseiulus womersleyi, Neoseiulus idaeus, Neoseiulus 5Atty Dkt. No.: PTNT-012CON USSN: 17/068,377 anonymus, Neoseiulus paspalivorus, Neoseiulus redectus or Neoseiulus fallacis, from the genus Amblydromalus e.g. Amblydromalus limonicus from the genus iTyphlodromalus e.g. Typhlodromalus aripo, Typhlodromalus laila or Typhlodromalus peregrinus from the genus Typhlodromips e.g.Typhlodromips montdorensis, from the genus Phytoseiulus, e.g. Phytoseiulus 
For claim 9, Fidgett et al. as modified by Buckwheat teach a rearing device for rearing a mite species, said device comprising a container holding the composition according to claim 1 (as described in the above), preferably a container (para. 0040,0041,0046,0047 of Fidgett) comprising an exit for at least one motile life stage of the mite species, more preferably an exit suitable for providing a sustained release of said at least one motile life stage.  
For claim 10, Fidgett et al. as modified by Buckwheat teach a use for crop protection of a composition according to claim 1 (as described in the above), wherein the mite species is selected as a predatory mite species, such as a predatory mite species selected from selected from: - Mesostigmatid mite species (para. 0014,0020,0021,0031 of Fidgett) such as selected from: i) Phytoseiidae such as from: - the subfamily of the Amblyseiinae, such as from the genus Amblyseius, e.g. Amblyseius andersoni, Amblyseius aerialis, Amblyseius swirskii, Amblyseius herbicolus or Amblyseius largoensis, from the genus Euseius e.g. Euseius finlandicus, Euseius hibisci, Euseius ovalis, Euseius victoriensis, Euseius stipulatus, Euseius scutalis, Euseius tularensis, Euseius addoensis, Euseius concordis, Euseius ho or Euseius citri, from the genus Neoseiuluse.g. Neoseiulus barkeri, Neoseiulus californicus, Neoseiulus cucumeris, Neoseiulus longispinosus, Neoseiulus womersleyi, Neoseiulus idaeus, Tydeus lambi (Baker); from the genus Pronema/us e.g. Pronematus ubiquitous (McGregor); vii) Cheyletidae such as from the genus Cheyletus e.g.Cheyleaus eruditus (Schrank), Cheyletus lnalaccensis Oudemans; viii) Cunaxidae such as from the genus Coleoscirus e.g.Coleoscirus simplex (Ewing), from the genus Cunaxa e.g. Cunaxa setirostris(Hermann); ix) Erythraeidae such as from the genus Balaustiumt e.g. Balaustium putmani Smiley, Balaustium medicagoense Meyer &Ryke , Balaustium murorum (Hermann); x) Stignmaeidae such as from the genus Agistemnis e.g. Agistemus exsertus Gonzalez; such as from the genus Zetzelia e.g. etzelliamali (Ewing).  
For claim 11, Fidgett et al. as modified by Buckwheat teach a use of a carrier material comprising the carrier elements (para. 0040,0048 of Fidgett, such as the buckwheat husks and since there are a plurality of husks, the husks are considered stacked on top of each other in the container), preferably carrier elements having a longest axis of about 1.0-15.0 mm (as relied on Buckwheat, see above), such as 3.0-9.0 mm, for rearing a population of a mite species selected from Mesostigmatid mite species (para. 0014,0020,0021,0031 of Fidgett) or Prostigmatid mite species, wherein the stacking of the carrier elements comprises shelters for mite individuals (shelters are natural voids/spaces between husks).  
For claim 12, Fidgett et al. as modified by Buckwheat teach the use according to claim 11, and further teach wherein the shelters comprise areas where the carrier material of the carrier element shields a mite individual (spaces/voids that naturally occurred in a plurality of husks stacked on each other), when located in this area, from 
For claim 13, Fidgett et al. as modified by Buckwheat teach the use according to claim 11, and further teach wherein the shelters comprise voids (spaces/voids that naturally occurred in a plurality of husks stacked on each other), such as voids formed by coves, recesses, pores, chambers, cavities, niches, pits, pockets, tubes and alike structures.  
For claim 14, Fidgett et al. as modified by Buckwheat teach the use according to claim 11, and further teach wherein carrier elements are derived from chaff (para. 0040,0048 of Fidgett, such as the buckwheat husks and since there are a plurality of husks, the husks are considered stacked on top of each other in the container; also, applicant stated in his specification that chaff is the husk). 
However, Fidgett et al. as modified by Buckwheat are silent about preferably chaff from a grass species (Poaceae), most preferably chaff from a cereal species, such as chaff from wheat, oryza species, rye, oats or millet, in particular chaff from millet.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the chaff of Fidgett et al. as modified by Buckwheat be from Poaceae species, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (depending on the mite species) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  Note that applicant has no criticality as why applicant select chaff from a Poaceae 
For claim 15, Fidgett et al. as modified by Buckwheat teach the use according to claim 11, and further teach wherein the mite species is a predatory mite species, such as a predatory mite species selected from: - Mesostigmatid mite species (para. 0014,0020,0021,0031 of Fidgett) such as selected from: i) Phytoseiidae such as from: - the subfamily of the Amblyseiinae, such as from the genus Amblyseius, e.g. Amblyseius andersoni, Amblyseius aerialis, Amblyseius swirskii, Amblyseius herbicolus or Amblyseius largoensis, from the genus Euseius e.g. Euseius finlandicus, Euseius hibisci, Euseius ovalis, Euseius victoriensis, Euseius stipulatus, Euseius scutalis, Euseius tularensis, Euseius addoensis, Euseius concordis, Euseius ho or Euseius citri, from the genus Neoseiuluse.g. Neoseiulus barkeri, Neoseiulus californicus, Neoseiulus cucumeris, Neoseiulus longispinosus, Neoseiulus womersleyi, Neoseiulus idaeus, Neoseiulus anonymus, Neoseiulus paspalivorus, Neoseiulus reductus or Neoseiulus fallacis, from the genus Amblydromalus e.g. Amblydromalus limonicus from the genus Typhlodromalus e.g. Typhlodromalus aripo, Typhlodromalus laila or Typhlodromalus peregrinus from the genus Typhlodromips e.g.Typhlodromips montdorensis, from the genus Phytoseiulus, e.g. Phytoseiulus persimilis, Phytoseiulus macropilis, Phytoseiulus longipes, Phytoseiulus fragariae; 9Atty Dkt. No.: PTNT-012CON USSN: 17/068,377 - the subfamily of the Typhlodrominae, such as from the genus Galendronus e.g.Galendromus occidentalis, from the genus Typhlodromus e.g. Iyphlodrons pyri, Typhlodronus doreenae or Typhlodromus athiasae; ii) Ascidae 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643